Order entered May 29, 2015




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-14-01310-CR

                              JACOB LANE ROWAN, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 397th Judicial District Court
                                   Grayson County, Texas
                               Trial Court Cause No. 063943

                                          ORDER
       On the Court’s own motion, we ORDER volume 5, which is the exhibit volume, of the

reporter’s record sealed.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE